Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
This action is in reply to the reponse filed on 5th of May 2022.
Claims 21, 34-36, 39, and 40 were previously amended.
Claims 1-20, 32, and 33 were previously canceled.
Claims 21-31 and 34-40 were allowable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant application is directed towards providing media content access. Because of the previous Double Patenting Rejection, Terminal Disclaimer was needed to proceed to allowance. Applicant filed the Terminal Disclaimer on 03/29/2022 and was approved on 03/30/2022. Also, regarding the previous 112(a) rejection, it was withdrawn after reconsidering Fig. 5. 
Furthermore, art rejections were withdrawn because arts on record either individually or in combination did not teach each and every elements of the claims. Also, closest NPL on record did not teach each and every elements of the claims. More specifically, at least arts/NPL on record did not teach the following limitation, “…calculating, using a machine learning algorithm, a user behavior metric associated with the user, wherein the calculating includes: extracting features indicative of characteristics of the user’s behavior from the user transaction history and user preferences using a first convolutional neural network; determining user behavior attributes from the extracted features using a second convolutional neural network; and calculating the user behavior metric based on the user behavior attributes…” In summary, claims 21-31 and 34-40 are also deemed to be allowable over the prior arts of record.
           For these reasons claims 21, 39, and 40 are deemed to be allowable, and claims 22-31 and 34-38 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

























Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092.  The examiner can normally be reached on M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD CHANG/Primary Examiner, Art Unit 3696 
05/21/2022